DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         VINCENTE JIMENEZ,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-1343

                           [October 14, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 2017CF003175A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The defendant raises four issues on appeal, only one of which has
merit. We affirm his conviction for aggravated battery and his sentence,
but we agree that his judgment improperly includes the words “PRIOR
CONVICTION” in the description of the crime and improperly references
section 784.03(2), Florida Statutes. Accordingly, we remand for the trial
court to correct the judgment by removing these references. The defendant
need not be present for the entry of the corrected judgment.

   We affirm with respect to the remaining issues.

   Remanded with instructions.

CIKLIN, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.